           Case 2:20-cv-00333-DBP Document 6 Filed 06/19/20 Page 1 of 1




Angilee K. Dakic, (UT-12722) (P-69461)1.
PEARSON | BUTLER
1802 South Jordan Parkway, Suite 200
South Jordan, Utah 84095
Tel: (801) 495-4104
Email: angilee@pearsonbutler.com
Attorney for Plaintiff

                       IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF UTAH
 Christopher Peterson,                    MOTION TO DISMISS AND NOTICE
        Plaintiff,                        OF WITHDRAWAL OF COMPLAINT

 v.                                                 Civil Action Case No. 2:20-cv-00333-DBP

 Nike, Inc. & Facebook, Inc.,
        Defendants.

        Plaintiff, Christopher Peterson, by and through his undersigned counsel, hereby gives

notice that he is withdrawing the Complaint filed in this matter and requests dismissal of this action

based on the following:

        1. Plaintiff filed his Complaint in this matter on or about May 28, 2020.

        2. The Complaint has not yet been served on either of the Defendants.

        3. Plaintiff no longer wishes to pursue this action at this time.

        4. This matter should be dismissed without prejudice.

DATED this 19th day of June, 2020.

                                               By Pearson Butler, LLC

                                               /s/ Angilee K. Dakic____________________
                                               Angilee K. Dakic
                                               Attorney for Plaintiff
Motion to Dismiss & Notice of Withdrawal
Peterson v. Nike, Inc./Facebook, Inc.                                                           Page 1
